DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 29 November 2019, has been entered in full. Claims 2, 7, 9, 13, 19, 20, 21, 27, 28 and 30 are canceled.  Claims 1, 3, 5, 6, 8, 10, 11, 17, 24, 25, and 26 are amended. New claim 32 is added. 
Applicant’s election without traverse of Group I (claims 1, 3-6, 8, 10-12, 14-18, 22 and 32) and the species election for Group I of SEQ ID NOs: 31, 32, 34 (from claim 14), and SEQ ID NOs: 101, 102, 104 (from claim 17), in the reply filed on 25 February 2022 is acknowledged.
Claims 23-26, 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 February 2022.  Claims 1, 3-6, 8, 10-12, 14-18, 22 and 32 are under examination.

			Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 01 March 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 


			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier  (SEQ ID NO:), in the text and claims of the patent application. Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01. 
 The specification refers to sequences in paragraphs 027-032, 082-087 and pages 25-30, but does not identify the sequences by their sequence identifiers (SEQ ID NO:). 
The entire specification must be examined for proper sequence identifiers. That is to say, every unbranched sequence of four or more amino acids needs a SEQ ID NO: Every unbranched sequence of ten or more nucleotides needs a SEQ ID NO:
Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required.  Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10, 15, 18, 22 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kontermann et al. (Reference submitted by Applicant; US 2015/0056159; published Feb 26, 2015).
Kontermann et al. teach a fusion polypeptide comprising a heavy chain domain 2 (HD2) from IgM or IgE and at least one pharmaceutically active moiety (abstract). Kontermann et al. teach that the pharmaceutically active moiety can be a TNF domain (paras 0086, 0023, 0128, 0129 and 0193)(i.e. TNF homology domain, THD; applies to claim 1). Kontermann et al. teach that the pharmaceutically active moiety can be an Fc domain (paras 0084, 0086, 0128)(applies to claim 1). Kontermann et al. teach that at least two modules, preferably comprising at least two pharmaceutically active moieties, are connected to either or both of the N- and/or C-Terminus of the HD2 of IgM or IgE. Kontermann et al. teach that each X and Y module, respectively, may be identical or applies to claim 1). Kontermann et al. teach that the module, preferably the pharmaceutically active moiety, may be connected directly to the MHD2 or EHD2 or may be connected indirectly via one or more linkers. Kontermann et al. teach in embodiments wherein more than one module is connected to the HD2 domain, the individual modules may be connected directly to each other or may be connected indirectly via one or more linkers (paras 0119-127)(i.e. a fusion protein comprising three THD, linkers that link the THD and a single Fc domain linked to the C-terminus of the THD; applies to claims 1, 5 and 6).  
Kontermann et al. teach that the linkers are covalently linked between the domains (paras 0087; 0091; 0092; 0159-0161)(applies to claim 1). Kontermann et al. teach linkers comprised of serine or glycine amino acids (paras 0087, 0119-0123)(applies to claim 8). Kontermann et al. teach wherein the Fc domain is IgG1, IgG2, IgG3 or IgG4 (paras 0069, 0078, 0086 and 0128)(applies to claims 1, 10 and 15). 
Kontermann et al. teach a protein that is 100% identical to instant SEQ ID NO:3. Sequence Search Result of record (prior Office Action 8/25/21; page 9). Kontermann et al. teach a fusion protein comprising a first TNF homology domain (THD) comprising D143N/A145R mutations, wherein the THD has 100% identity to SEQ ID NO:3; a second THD comprising D148N/A145R mutations, wherein the THD has at least 100% identity to SEQ ID NO:3, a third THD comprising D143N/AI45R mutations, wherein the THD has at least 100% identity to SEQ ID NO:3; and a first linker peptide covalently linking the first and second THDs and a second linker covalently linking the second and third THDs (para 0193 and Example 16)(applies to claims 3 and 4). Kontermann et al. teach TNF variants applies to claims 18, 22 and 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (US 2015/0056159; published Feb 26, 2015) in view of Liu et al. (Biologicals 39:205-210; 2011) and Buckler et al. (REGENERON PHARMACEUTICALS, INC. WO 2015/148708; published 10/1/15).
Kontermann et al. teach a fusion polypeptide comprising a heavy chain domain 2 (HD2) from IgM or IgE and at least one pharmaceutically active moiety (abstract). Kontermann et al. teach that the pharmaceutically active moiety can be a TNF domain (paras 0086, 0023, 0128, 0129 and 0193)(i.e. TNF homology domain, THD; applies to claim 1). Kontermann et al. teach that the pharmaceutically active moiety can be an Fc domain (paras 0084, 0086, 0128)(applies to claim 1). Kontermann et al. teach that at least two modules, preferably comprising at least two pharmaceutically active moieties, applies to claim 1). Kontermann et al. teach that the module, preferably the pharmaceutically active moiety, may be connected directly to the MHD2 or EHD2 or may be connected indirectly via one or more linkers. Kontermann et al. teach in embodiments wherein more than one module is connected to the HD2 domain, the individual modules may be connected directly to each other or may be connected indirectly via one or more linkers (paras 0119-127)(i.e. a fusion protein comprising three THD, linkers that link the THD and a single Fc domain linked to the C-terminus of the THD; applies to claim 1).  Kontermann et al. teach that the Fc domain can be IgG1, IgG2, IgG3 or IgG4 (paras 0069, 0078, 0086 and 0128)(applies to claims 1, 10 and 15).
Kontermann et al. teach a protein that is 100% identical to instant SEQ ID NO:3. Sequence Search Result of record (prior Office Action 8/25/21; page 9). Kontermann et al. teach a fusion protein comprising a first TNF homology domain (THD) comprising D143N/A145R mutations, wherein the THD has 100% identity to SEQ ID NO:3; a second THD comprising D148N/A145R mutations, wherein the THD has at least 100% identity to SEQ ID NO:3, a third THD comprising D143N/AI45R mutations, wherein the THD has at least 100% identity to SEQ ID NO:3; and a first linker peptide covalently linking the first and second THDs and a second linker covalently linking the second and third THDs (para 0193 and Example 16)(applies to claim 1). Kontermann et al. teach that the linkers are covalently linked between the domains (paras 0087; 0091; 0092; 0159-0161)(applies to claim 1).

Liu et teach interaction with Fc gamma receptors can be influenced by the glycosylation pattern on the antibody. Liu et al. teach that the IgG1 mutation N297A represents an antibody without an N-glycosylation site. Liu et al. teach that this mutation abrogates binding of the antibody to the Fc gamma receptor and reduces effector function (abstract, page 206, Figure 1 and page 209, first full paragraph). 
Buckler et al. teach a human IgG4 sequence that is 100% identical to instant SEQ ID NO:12. Buckler et al. teach that the sequence represents an immunoglobulin G4 (IgG4) Fc fragment mutant derived from a wild-type sequence. Buckler et al. teach this mutation can be useful for constructing the antibody of the invention. See below, Sequence Search Result A. 
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify a fusion protein comprising a first TNF homology domain (THD) comprising D143N/A145R mutations, wherein the THD has 100% identity to SEQ ID NO:3; a second THD comprising D148N/A145R mutations, wherein the THD has at least 100% identity to SEQ ID NO:3, a third THD comprising D143N/AI45R mutations, wherein the THD has at least 100% identity to SEQ ID NO:3; and a first linker peptide covalently linking the first and second THDs and a second linker covalently linking the second and third THDs and a single Ig Fc domain, wherein the Fc domain is IgG1 or IgG4, as taught 
One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Buckler et al. teach that the IgG4 comprising SEQ ID NO:12 mutation can be useful for constructing the antibody. Liu et al. teach that IgG1 N297A mutation abrogates binding of the antibody to the Fc gamma receptor and reduces effector function. The IgG1 N297A mutation is known in the art to reduce immunogenicity and render the antibody incapable of binding to Fc gamma receptors without compromising affinity for FcRn


ALLOWABLE SUBJECT MATTER
Claim Objections
The elected species is free of prior art.  The other sequences recited in claims 14 and 17 were rejoined for prosecution and are free of the art. 
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

			Conclusion
		Claims 1, 3-6, 8, 10-12, 15, 16, 18, 22 and 32 are rejected. 
Claims 14 and 17 are objected to.
		No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
	
/R.M.D/Examiner,ArtUnit1647                                                                                                                                                                                                        3/16/22



	


	
	
	
	
	
SEQUENCE SEARCH RESULT A	

This page gives you Search Results detail for the Application 16618233 and Search Result 20220308_122708_us-16-618-233-12.minpct99.rag. 



Title:          US-16-618-233-12
Perfect score:  1239
Sequence:       1 ESKYGPPCPPCPAPEFLGGP..........MHEALHNHYTQKSLSLSLGK 229

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    13    1239  100.0    229  22  BCE74233                  Human Immunoglobul

	
RESULT 13
BCE74233
ID   BCE74233 standard; protein; 229 AA.
XX
AC   BCE74233;
XX
DT   19-NOV-2015  (first entry)
XX
DE   Human Immunoglobulin G4 (IgG4) Fc fragment mutant S10P, SEQ 454.
XX
KW   Immunoglobulin G4; antibody therapy; diabetes mellitus;
KW   glucose intolerance; hypercholesterolemia; hyperglycemia; hypertension;
KW   insulin dependent diabetes; latent autoimmune adult diabetes;
KW   lipid metabolism disorder; metabolic disorder; metabolic syndrome x;
KW   metabolic-gen.; mutein; non alcoholic fatty liver disease;
KW   non-alcoholic steatohepatitis; non-insulin dependent diabetes; obesity;
KW   polycystic ovary disease; prophylactic to disease; protein stabilization;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.

FH   Key             Location/Qualifiers
FT   Misc-difference 10
FT                   /note= "Wild-type Ser substituted by Pro"
XX
CC PN   WO2015148708-A1.
XX
CC PD   01-OCT-2015.
XX
CC PF   25-MAR-2015; 2015WO-US022548.
XX
PR   25-MAR-2014; 2014US-0970002P.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Yancopoulos GD,  Murphy AJ,  Gromada J,  Buckler DR,  Kang K;
XX
DR   WPI; 2015-598932/71.
XX
CC PT   New fibroblast growth factor 21 receptor agonist used in pharmaceutical 
CC PT   composition for treating or preventing e.g. metabolic disease or disorder
CC PT   e.g. dyslipidemia, comprises bispecific antigen-binding molecule.
XX
CC PS   Disclosure; SEQ ID NO 454; 97pp; English.
XX
CC   The present invention relates to a novel fibroblast growth factor 21 
CC   receptor (FGF21R) agonist. The FGF21R agonist comprises a bispecific 
CC   antigen-binding molecule comprising a first antigen-binding domain that 
CC   binds beta Klotho (KLB) or KLB/FGF receptor 1c (FGFR1c), and a second 
CC   antigen-binding domain that binds FGFR1c or KLB/FGFR1c. The invention 
CC   also provides: a method for treating and preventing metabolic disease or 
CC   disorder (e.g., metabolic syndrome, obesity, hypertension, diabetes 
CC   (e.g., type 2 diabetes, non-type 2 diabetes, type 1 diabetes, latent 
CC   autoimmune diabetes, and maturity onset diabetes of the young), glucose 
CC   intolerance, dyslipidemia, hypercholesterolemia, hyperglycemia, 
CC   nonalcoholic steatohepatitis (NASH), non-alcoholic fatty liver disease 
CC   (NAFLD), and polycystic ovary syndrome (PCOS)) by administering the 
CC   FGF21R agonist to a subject; a pharmaceutical composition comprising the 
CC   FGF21R agonist; and an isolated antibody or antigen-binding fragment 
CC   thereof that specifically binds FGF21 and stabilizes FGF21 in vivo. The 
present sequence represents an immunoglobulin G4 (IgG4) Fc fragment mutant derived from a wild-type sequence (see BCE74221), which can be useful for constructing the antibody of the invention.

XX
SQ   Sequence 229 AA;

  Query Match             100.0%;  Score 1239;  DB 22;  Length 229;
  Best Local Similarity   100.0%;  
  Matches  229;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 60

Qy         61 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120

Qy        121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180

Qy        181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 229
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 229